Exhibit 10.2


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
JASON INDUSTRIES, INC. 2014 OMNIBUS INCENTIVE PLAN
(Matching)
* * * * *


Participant: __________________________                        


Grant Date: __________________________    


Number of Restricted Stock Units Granted: __________________


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Jason Industries,
Inc. (f/k/a/ Quinpario Acquisition Corp.), a corporation organized in the State
of Delaware (the “Company”), and the Participant specified above, pursuant to
the Jason Industries, Inc. 2014 Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Committee;


WHEREAS, the Company has entered into an Employment Agreement with the
Participant, dated effective as of     __________________________ (the
“Employment Agreement”), pursuant to which, if the Participant purchases shares
of Common Stock (the “Purchased Shares”) during a limited period specified in
the Employment Agreement, then the Company will grant a restricted stock unit
award, within thirty (30) days following the date of such purchase, for a number
of shares having a grant date value (measured as of the date of purchase of the
Purchased Shares) equal to the fair market value of the Purchased Shares
(subject to a limit specified in the Employment Agreement);


WHEREAS, the Participant has purchased Purchased Shares; and


WHEREAS, in accordance with the terms of the Employment Agreement, the Company
desires to grant the Restricted Stock Units (“RSUs”) provided herein to the
Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of




--------------------------------------------------------------------------------




the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.


3.Vesting.


(a)In General. The RSUs that have not previously been forfeited pursuant to
Section 3(b) hereof shall vest in full on the third anniversary of the Grant
Date, provided that the Participant has not incurred a Termination of Employment
prior to such anniversary. There shall be no proportionate or partial vesting in
the period prior to the third anniversary of the Grant Date. The foregoing
provisions of this Section 3(a) are subject to the provisions of Sections 3(b),
3(c) and 3(d) hereof.


(b)Forfeiture Upon Sale of Purchased Shares. If the Participant Transfers any
shares of Common Stock held by the Participant prior to the date on which the
RSUs are fully vested, a proportionate number of RSUs corresponding to the
portion of the Purchased Shares represented by the Transferred shares of Common
Stock (if any) shall be automatically forfeited and cancelled for no value
without any consideration being paid therefor and otherwise without any further
action of the Company whatsoever. The Participant shall inform the Company in
advance of any contemplated Transfer of any shares of Common Stock, and the
Company shall determine, in its sole discretion, whether such shares represent
Purchased Shares and, if so, the number of RSUs to be forfeited in connection
with such Transfer.


(c)Certain Terminations of Employment. In the event of the Participant’s
Termination of Employment pursuant to Section 4(a) (“Qualifying Termination”) or
Section 4(b) (“Qualifying Termination in Connection with a Change in Control”)
of the Employment Agreement, the RSUs shall be treated as described in the
applicable provisions of the Employment Agreement. If the Employment Agreement
has been terminated by the consent of the parties prior to such Termination of
Employment, such provisions shall be applied as if the Employment Agreement were
still in effect except to the extent the parties have otherwise agreed. Upon any
other Termination of Employment other than due to the Participant’s death or
Disability, any RSUs that have not previously been vested or forfeited shall be
automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever. If the Participant’s Termination of Employment is due to the
Participant’s death or Disability, then the RSUs shall become fully vested as of
the date of such Termination.


(d)Termination of Unvested RSUs; Other Forfeiture. Any portion of the RSUs that
does not become vested in accordance with the provisions of this Section 3 shall
be automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever. For the avoidance of doubt, any portion of the RSUs that does not
become vested on or prior to the third anniversary of the Grant Date shall be
automatically forfeited and cancelled as of such date for no value without any
consideration being paid therefor and otherwise without any further action of
the Company whatsoever.


4.Delivery of Shares. Within thirty (30) days following the date of vesting of
RSUs, the Company shall issue to the Participant the number of shares of Common
Stock, free and clear of all restrictions (other than as may apply under Section
9) that correspond to the number of RSUs that have become so vested on the
applicable vesting date.


5.Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested


2

--------------------------------------------------------------------------------




in shares of Common Stock and shall be held uninvested and without interest and
paid in cash at the same time that the shares of Common Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof.
Stock dividends on shares of Common Stock shall be credited to a dividend book
entry account on behalf of the Participant with respect to each RSU granted to
the Participant, provided that such stock dividends shall be paid in shares of
Common Stock at the same time that the shares of Common Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof.
For the sake of clarity, in the event any portion of the unvested RSUs is
forfeited and cancelled in accordance with this agreement or the Plan, any
accrued dividends on shares of Common Stock underlying such forfeited RSUs shall
be automatically forfeited for no value without any consideration being paid
therefor and otherwise without any further action of the Company whatsoever.
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSU unless
and until the Participant has become the holder of record of such shares.


6.Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.


7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. The foregoing
provisions of this Section 8 to the contrary notwithstanding, the Participant
may direct the Company to satisfy any such required withholding obligation with
regard to the Participant by reducing the amount of cash or shares of Common
Stock, having an aggregate Fair Market Value equal to the statutory minimum
withholding obligation, otherwise deliverable to the Participant pursuant to
Section 4.


9.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement,
consistent with issuances to holders of shares of Common Stock other than
pursuant to this Agreement. The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares of Common Stock acquired pursuant to this Agreement in the possession of
the Participant in order to carry out the provisions of this Section 9.


10.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:


(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.


3

--------------------------------------------------------------------------------






(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).


(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.


11.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time to the extent permitted,
without the Participant’s consent thereto, under the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.


12.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on the payroll files with the Company.


13.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.


14.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


15.Compliance with Laws. The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements; provided, in such event as the
Company is prohibited from issuing shares of Common Stock, the Company shall pay
to the Participant (unless otherwise prohibited


4

--------------------------------------------------------------------------------




by law), within thirty (30) days following the date of vesting of RSUs, cash in
an amount equal to the aggregate Fair Market Value of shares of Common Stock
represented by such vested RSUs. As a condition to the settlement of the RSUs,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate to evidence compliance with any applicable law or
regulation.


16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns and the Participant and the Participant’s heirs, executors,
administrators, legal representatives and permitted assigns. The Participant
shall not assign (except in accordance with Section 6 hereof) any part of this
Agreement without the prior express written consent of the Company.


17.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


21.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time in accordance with the terms
thereof as in effect on the Grant Date and not inconsistent with the provisions
of Section 11 hereof; (b) the Award of RSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the RSUs awarded hereunder) give the Participant any right to any
grants or awards in the future whatsoever; and (d) any benefits granted under
this Agreement are not part of the Participant’s ordinary salary, and shall not
be considered as part of such salary in the event of severance, redundancy or
resignation.


* * * * *


    


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


JASON INDUSTRIES, INC.






By: ______________________________                    
Name: __________________
Title: ___________________






PARTICIPANT






______________________________
Name: __________________




6